Filed 11/18/22 Marriage of Wu and Zhai CA6
                         NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.




                 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                           SIXTH APPELLATE DISTRICT


 In re the Marriage of HARRY WU and                                          H048885
 XIAOMEI ZHAI.                                                              (Santa Clara County
 __________________________________                                          Super. Ct. No. 2011-6-FL-006290)

 HARRY WU,

            Respondent,

            v.

 XIAOMEI ZHAI,

            Appellant.



          This appeal arises from the dissolution of marriage of respondent Harry Wu and
appellant Xiaomei Zhai. Zhai appeals from the trial court’s January 21, 2021, judgment
following trial on September 1, 2020. Zhai contends the trial court erred by (1) refusing
Zhai’s request to continue the trial so she could retain new counsel; (2) disregarding
relevant testimony and evidence regarding Zhai’s mental health and efforts to find
employment; and (3) neglecting to consider the admissibility of Zhai’s evidence
regarding Wu’s fraudulent statements regarding community property assets. We affirm
the trial court’s order.
                                 I.     BACKGROUND
       Wu and Zhai were married for approximately 21 years. They married in
October 1989 and separated in January 2011 but continued to cohabit. Wu petitioned for
dissolution in 2011 and filed two amended petitions in 2012. He remarried in 2013 after
obtaining a default judgment in November 2012. The 2012 default judgment terminated
the court’s jurisdiction to award Wu spousal support but reserved all other issues of
support and property division; it also provided for joint legal and joint physical custody
of the parties’ two minor children, specifying no parenting schedule because the parties
continued to live together.
       Zhai did not appear in the case until March 2019, when (with the assistance of her
present appellate counsel) she filed a request for order alleging that Wu had kept her in
the dark regarding the 2012 dissolution proceedings until late 2015, when he disclosed
his remarriage, eventually moving out of the marital residence in early 2016. Zhai
acknowledged, however, that on two separate occasions in 2012, strangers had hand-
delivered papers to her, which she did not open or read. Zhai did not seek to set aside the
judgment but requested sole legal and physical custody of their child; child support and
spousal support retroactive to November 2012; an order that Wu continue paying the
mortgage on the home she occupied; equal division of the real properties she conceded
were community property; confirmation of other properties as her separate property by
virtue of unspecified agreements.
       After Zhai’s first attorney withdrew in September 2019, Zhai remained
unrepresented for several months.
       In February 2020, while Zhai was representing herself, the court set the matter for
a May 2020 trial, with a one-day time estimate. In setting the trial date, the court found
that Zhai had not complied with the court’s January 2020 order that she serve her
Preliminary Declaration of Disclosure within 20 days.


                                             2
       Zhai retained her second attorney, Wendy Lun, who first appeared in the case
within a week before the May 2020 trial date. The day before the scheduled trial, Zhai
filed an ex parte request seeking emergency relief of some kind not apparent on this
record. The trial did not go forward as originally scheduled.
       The next scheduled trial date was August 5, 2020. Zhai, however, discharged her
second attorney the week before. On the day set for trial, the matter was continued again
to September 1, 2020.
       Zhai retained her third attorney, James Hann, in mid-August 2020. In late
August 2020, Zhai filed an ex parte request to continue the trial. Three days before trial,
Hann withdrew as counsel.
       On September 1, 2020, the court denied the request to continue the trial, finding
that Zhai had not demonstrated good cause, and proceeded with the trial. Zhai therefore
represented herself, assisted by two Mandarin-language court interpreters. By the time of
trial, Wu and Zhai had one minor child, then age 13. Between them, Wu and Zhai owned
three real properties—a house in Santa Clara, CA, and two properties in Boise, ID.
       Early in the trial, the court explained to Zhai: “[Wu] is going to present his
evidence. . . . [¶] When [Wu] finishes that, you have the opportunity to cross-examine
[him], to ask them questions as well. When you are done with that, you have the
opportunity to present evidence.”
       Represented by counsel, Wu proceeded by offer of proof consisting largely of a
series of proposals for the division or disposition of each asset, with some supporting
representations as to the date, time, manner, or funds by which the property was acquired.
Wu’s offer of proof included that Zhai had persisted in her refusal to serve a code-
compliant Preliminary Declaration of Disclosure or Final Declaration of Disclosure—




                                             3
despite the requirements of Family Code section 21001 et seq. and express court orders to
do so—and failed to respond to form interrogatories.
       After Wu’s counsel completed her presentation, the court explained to Zhai: “You
have the right to cross-examination of [Wu]. You also have the right to present evidence.
[¶] The Court is mainly interested in what you have by way of evidence. That evidence
can be your testimony or it can be documents – whatever you want. But I’m going to ask
that in order for me to make a ruling, I want to clearly understand your side of the story.
So I want you to go down the same categories that [Wu’s counsel] did.” The court
explained to Zhai what it meant by “cross-examination,” to which Zhai stated: “I don’t
have to question first. I just want to present my facts.” The court then asked Zhai to first
address the division of the parties’ real property.
       The court suggested to Zhai that she proceed by addressing “the same sequence of
issues” that Wu’s counsel had, adding “I want to hear from you on each and every one of
those areas.” The court suggested she begin with the parties’ real properties.
       After Zhai began by addressing the limited square footage of the Santa Clara
house and the fact that the parties’ sons also lived there with her after Wu left in 2016,
the court attempted to redirect her to Wu’s proposal for its sale and equal division of the
proceeds. The court explained that “[w]hat we have to do today is decide what’s going to
happen to the real property, the bank accounts, everything.” The court then asked Zhai
about the parties’ specific properties and asked whether she agreed or disagreed with
Wu’s proposed disposition of each. Zhai repeatedly stated she disagreed but provided no
reason for her disagreement other than to assert that, if the court reviewed her evidence,
he would understand. When the court asked about her evidence, Zhai responded that she
would prove Wu’s “deceit in the divorce.” The court observed that Zhai was holding up



       1
           Undesignated statutory references are to the Family Code.

                                              4
a piece of paper and asked her to identify it; Zhai answered that it was a grant deed2 from
January 3, 2016, in which Wu had reportedly characterized the parties as “husband and
wife.” The court noted that this was not relevant to whether the property should be sold
and equally divided.
       The court again explained: “I am giving you the opportunity to say that the
division of assets is not fair to you, if you have any reason to say that. . . . [¶] [Wu] has
made a comprehensive set of proposals for orders on how all of these assets are to be
divided between you and [Wu]. If you have a reason why I should not divide the
assets . . . in accordance with [his] proposal, tell me the reasons right now. [¶] If you do
not provide me any reasons not to do it, I would approve [his] proposed division. And I
would need something more specific than vague allegations of fraud.” The court further
explained: “The law requires that assets be equally divided when the marriage is over
and the assets are to be distributed. . . . It appears to me that what [Wu] has proposed is
absolutely an equal division of assets. If you believe it is not an equal division of assets,
you need to tell me that and explain why you believe that. You failed to do that so far.”
       Zhai responded by restating her grievances with her prior counsel and asserting
generally “that’s why I didn’t know I was supposed to present this evidence.” Zhai said:
“What I have here is all the evidence. I beg your Honor to give me the opportunity to
present to you all the materials. . . . [¶] . . . [¶] Read the whole thing.” She did not
describe what her materials consisted of, but she later stated that she “object[ed] to
everything, every proposal” of Wu’s.
       The trial court then questioned Zhai about her work history. Zhai initially testified
that she had not worked since March 2020, due to the pandemic, and had only
unemployment insurance income, but she later acknowledged that as of her filing of an
Income and Expense Declaration in May 2020, she was working 24 hours per week at

       2
           Zhai did not identify what property was the subject of the grant deed.

                                               5
$15 per hour. Asked what efforts she had made to find work, Zhai answered only that
she was “looking . . . but everything is closed.” Even before the pandemic, Zhai had been
working only part time. Asked how she was meeting her expenses—estimated to be
$6,839 per month in March 2020—Zhai cited only her unemployment insurance;
temporary spousal support at the time was $2,519.
       After a recess, and the court’s query whether she had any further evidence on the
subject of support, Zhai reiterated that she needed more time, because she was not an
attorney, did not have legal representation, and did not understand English. When Zhai
offered no more evidence or testimony, the court allowed Wu’s counsel to begin cross-
examination. But after counsel’s second question, Zhai announced: “Right now I don’t
want to answer any questions from [Wu’s] attorney, because . . . I am not familiar with
the law.”
       The trial court then turned to the parties’ documentary evidence. As each of Wu’s
15 exhibits was marked for identification, the trial judge asked Zhai if she objected to its
admission. Zhai objected that Wu and his counsel were lying, and all their evidence
fabricated. The court observed that Zhai had never opened the binder of exhibits Wu’s
counsel had provided her. Zhai then asked the court why it was “consider[ing] only
evidence presented by my ex-husband but not all the true evidence?” The court
responded: “There’s nothing there to respond to. I would rule on the exhibits that are
provided.”
       After ruling on the admissibility of Wu’s exhibits, the court told Zhai, “This is
your opportunity to present [documentary] evidence . . . .” In lieu of documents, Zhai
returned to the subject of Wu’s conflicting characterization of his marital status in 2013
and the 2016 grant deed. When Wu’s counsel objected on the ground that the date of
separation had previously been adjudicated, the trial court explained to counsel that,
despite a lack of coherence in Zhai’s presentation, “I want to give her an opportunity to
go ahead and present to the Court whatever she wants. [¶] I am going to allot
                                              6
approximately 15 minutes for this purpose. She may use that 15 minutes in any manner
that she wants, and then the Court is going to move on and make rulings. [¶] But during
this period of time, I am going to not strictly follow the rules of evidence that would
preclude everything that she is saying. I’m going to give her some leeway just as a
matter of courtesy.”
       At the conclusion of Zhai’s final comments, the trial court proceeded to make
findings. The court agreed with Wu that it would be futile to further order code-
compliant Preliminary and Final Declarations of Disclosure from Zhai. The court
ordered that two of the parties’ real properties be sold, with the proceeds held in trust
pending resolution of reimbursement claims against those properties and the balance
equally divided, and that a third property be confirmed as Wu’s sole and separate
property because he purchased it subsequent to the divorce. The court ordered division
of the different financial funds as requested by Wu. Zhai received the educational funds,
the bank accounts in her name, and the National Life insurance; Wu received the bank
accounts in his name, his 401K, and the Fidelity rollover IRA. With an equalizing
payment from Zhai to Wu to compensate for the excess values of the accounts awarded to
Zhai, the court’s division of assets resulted in a roughly equal split, with each party to
receive assets valued in the hundreds of thousands. The court assessed Watts3 charges
payable to Wu for Zhai’s post-separation use of the marital residence, in addition to
Epstein4 credits for Wu’s post-separation payments of mortgage principal.
       The trial court found that Zhai’s conduct was “consistent with actively concealing
community assets and bank accounts in her name” and that she had failed to disclose
information regarding those in violation of the Family Code. It also found a “consistent
pattern by [Zhai] to obstruct the efficient administration of [the] case and block the

       3
           In re Marriage of Watts (1985) 171 Cal.App.3d 366.
       4
           In re Marriage of Epstein (1979) 24 Cal.3d 76.
                                              7
attempts for the economic resolution of the family law issues . . . in [the] case.” It
therefore ordered her to pay section 271 sanctions in the amount of $20,000 to Wu.
       For the purpose of guideline child support, the court found that Zhai earned a
minimum of $40,000 each year from 2011 to 2018. It therefore imputed income to Zhai
of $40,000 per year.
       The court noted the particular difficulty of determining spousal support for this
long-term marriage. It addressed each of the factors in section 4320. In evaluating the
factors, the court found Zhai had marketable skills to work in an office setting. The court
also found the parties were both in good health with no significant health issues that
would impair earning capacity.
       The court rejected Wu’s request that spousal support be set at zero or no more than
$1,000 per month, and further rejected his request to exercise the court’s reserved
jurisdiction to retroactively modify temporary guideline child and spousal support based
on the income it was prospectively imputing to Zhai. Instead, it ordered long-term
spousal support initially at $2,000 per month in year one, $1,500 per month in year two,
and $1,000 per month in years three through six.
       The trial court issued its written judgment on January 21, 2021. Zhai timely
appealed.




                                              8
                                    II.    DISCUSSION5
       Zhai contends the trial court made three errors: (1) denying Zhai’s request for a
continuance to retain a fourth attorney; (2) disregarding relevant testimony and evidence
regarding Zhai’s mental health and efforts to find employment; and (3) neglecting to
consider the admissibility of Zhai’s evidence regarding Wu’s fraudulent statements
regarding community property assets. Under our deferential standard of review, we are
unable to conclude that the trial court abused its discretion in denying Zhai’s late request
to continue the trial or in its management of Zhai’s inability to present her evidence.
A.     Self-Represented Litigants, the Record on Appeal, and Standard of Review
       The California Supreme Court has recognized the challenges facing self-
represented litigants in the trial court, particularly in “ ‘[d]omestic relations litigation, one
of the most important and sensitive tasks a judge faces . . . .’ [Citation.]” (Elkins v.
Superior Court (2007) 41 Cal.4th 1337, 1366 (Elkins).) The trial court is expected to
both “dispose of matters promptly and efficiently” while also “provid[ing] all litigants the
opportunity to have their matter fairly adjudicated in accordance with the law.” (In re
Marriage of Knox (2022) 83 Cal.App.5th 15, 41, fn. 14, italics omitted (Knox).)
“ ‘[W]hen a litigant is self-represented, a judge has the discretion to take reasonable
steps, appropriate under the circumstances and consistent with the law and the canons, to
enable the litigant to be heard. [Citation.]’ ” (Ibid., italics omitted.)




       5
          We deny Wu’s motion to augment the record with the (1) Petitioner’s Trial Brief
filed on August 5, 2020, and (2) the Reporter’s Transcript of Proceedings from
May 12, 2020. The trial brief is already included in the Respondent’s Appendix. Wu
seeks to augment with the transcript on the ground that a deputy district attorney had
appeared at the hearing and disputed Zhai’s claimed inability to speak English. The
deputy district attorney’s statements are hearsay, and her opinion of Zhai’s English
proficiency appears to be based on further hearsay from a district attorney investigator.
(See In re Vicks (2013) 56 Cal.4th 274, 314 [judicial notice of documents does not extend
to the truth of included hearsay statements].)
                                               9
       Yet the court is also required “ ‘when engaging in such activities to avoid
becoming an advocate and stepping out of the judicial role.’ [Citation.]” (Knox, supra,
83 Cal.App.5th at p. 41, fn. 14.) Self-represented litigants “are held to the same
standards as attorneys.” (Kobayashi v. Superior Court (2009) 175 Cal.App.4th 536, 543;
see also Burnete v. La Casa Dana Apartments (2007) 148 Cal.App.4th 1262, 1270 [“self-
represented litigants are generally entitled to no special treatment”].) “[M]ere self-
representation is not a ground for exceptionally lenient treatment.” (Rappleyea v.
Campbell (1994) 8 Cal.4th 975, 984.) Otherwise, “exceptional treatment of parties who
represent themselves would lead to a quagmire in the trial courts, and would be unfair to
the other parties to litigation.” (Id. at p. 985.)
       On appeal, it is well settled that “ ‘[a] judgment or order of the lower court is
presumed correct. All intendments and presumptions are indulged to support it on
matters as to which the record is silent, and error must be affirmatively shown.’ ”
(Denham v. Superior Court (1970) 2 Cal.3d 557, 564.) The appellant bears the burden of
providing an adequate record. (Maria P. v. Riles (1987) 43 Cal.3d 1281, 1295.) Where
the appellant fails to do so, a reviewing court is required to resolve the matter against the
appellant. (Id. at pp. 1295-1296.) As “a natural and logical corollary to [these]
fundamental principles of appellate review,” we “infer the trial court made all factual
findings necessary to support the judgment.” (Fladeboe v. American Isuzu Motors, Inc.
(2007) 150 Cal.App.4th 42, 58 (Fladeboe).)
       Trial courts also enjoy broad discretion as to the specific types of decisions Zhai
challenges on appeal. (See Schlothan v. Rusalem (1953) 41 Cal. 2d 414, 417 [“The
granting or refusal of a continuance is a matter of discretion with the trial court and its
ruling will not ordinarily be disturbed.”]; In re Marriage of Grimes & Mou (2020) 45
Cal.App.5th 406, 424 [“ ‘ “ ‘appellate courts must act with cautious judicial
restraint’ ” ’ ” in review of trial courts’ “ ‘ “ ‘broad discretion’ ” ’ ” in ordering spousal
support]; In re Marriage of Barth (2012) 210 Cal.App.4th 363, 375 (Barth) [imputation
                                               10
of income available for child support “is also reviewed for abuse of discretion”]; People
v. Dworak (2021) 11 Cal.5th 881, 895 [“We review the trial court’s decision to admit or
exclude evidence for abuse of discretion.”].) We review for substantial evidence the trial
court’s express or implied factual findings. (See, e.g., In re Marriage of LaBass &
Munsee (1997) 56 Cal.App.4th 1331, 1337.) And even where the record discloses error,
an appellant has the burden of establishing a reasonable probability of a more favorable
result to the appellant, absent the error. (Cal. Const., art. VI, § 13; Soule v. General
Motors Corp. (1994) 8 Cal.4th 548.)
       With these principles in mind, we turn to the merits of Zhai’s claims.
B.     Request to Continue Trial
       It is well established that, “[t]o ensure the prompt disposition of civil cases, the
dates assigned for a trial are firm. All parties and their counsel must regard the date set
for trial as certain.” (Cal. Rules of Court, rule 3.1332(a).) “Continuances are granted
only on an affirmative showing of good cause requiring a continuance. [Citations.]
Reviewing courts must uphold a trial court’s choice not to grant a continuance unless the
court has abused its discretion in so doing.” (In re Marriage of Falcone & Fyke (2008)
164 Cal.App.4th 814, 823.) The record reflects that Zhai was ill equipped to proceed at
the September trial date, but she cites no authority for the proposition that it is her actual
readiness that must control, rather than the existence of the requisite good cause for her
lack of readiness.
       Assuming that the basis for the continuance request was that Zhai’s counsel
needed additional time to prepare for trial, as Zhai contends on appeal, we are
nonetheless unable to conclude that the trial court abused its discretion in denying the
request, absent an adequate showing of Zhai’s diligence to that point. Because Zhai did
not include the request for the continuance in the appellate court record, we do not know
what showing Hann made in his supporting declaration, if any, as to the reasons Zhai
would be unable to proceed as scheduled. “ ‘[I]f the record is inadequate for meaningful
                                              11
review, the appellant defaults and the decision of the trial court should be affirmed.’ ”
(Gee v. American Realty & Construction, Inc. (2002) 99 Cal.App.4th 1412, 1416; Foust
v. San Jose Construction Co., Inc. (2011) 198 Cal.App.4th 181, 187.)
       At trial, Zhai faulted her prior counsel for her predicament, asserting that “[e]ven
with the trial days away, neither Lun nor Hann prepared basic materials such as a trial
brief or exhibit binder for her presentation.” The record, however, does not compel such
a conclusion. Lun first appeared in the case less than a week before the initially set May
trial date, and Zhai discharged her a week before the August trial date and over a month
before the September trial date. That Lun had not yet prepared a trial brief or exhibit
binder by the time of her discharge did not compel the conclusion she was dilatory: Wu’s
counsel, after all, did not submit Wu’s trial brief or exhibit list until the August trial date
itself. Zhai then delayed retaining successor counsel until two weeks before the
September trial, leaving him little time to familiarize himself with the history of the case
and the evidence which Zhai maintains she possessed. There is accordingly nothing in
the record that substantiates Zhai’s assertion “that [counsel] had been absent in her case
to the point of jeopardizing her interests.” To the extent the trial court implicitly found
no basis to fault either attorney for Zhai’s lack of readiness, we discern no basis in the
record to question that finding.
       Indeed, given this tumult in Zhai’s representation, the trial court could have
determined that it was Zhai’s late decision to fire Lun and even later decision to retain
Hann that impeded her readiness. The trial court could likewise have determined that
Zhai’s complaints regarding Lun and Hann were unreasonable, or even that these
complaints furthered a pattern of obstruction, delay, or denial suggested by her failure—
while representing herself—to comply with statutory or judicial directives to serve her
Preliminary Declaration of Disclosure or to respond to form interrogatories.




                                               12
       We note as well that Zhai was representing herself in February 2020, when the
financial issues raised by her 2019 request for order were set for trial.6 Zhai therefore
had more than six months to prepare for the litigation she had initiated—after having
known of the dissolution proceedings since 2015, by her account. We acknowledge that
she was entitled to rely upon the assistance of counsel for the period that she was
represented, but Zhai cites no authority for the proposition that representation at times by
counsel absolved her of all responsibility to be ready for trial or to at least demonstrate
her own diligence. As a general principle, “[f]or our justice system to function, it is
necessary that litigants assume responsibility for the complete litigation of their cause
during the proceedings.” (Silberg v. Anderson (1990) 50 Cal.3d 205, 214.) On this
procedural history, we are unable to fault the trial court to the extent it doubted that
granting Zhai additional time would lead to readiness.
       In the cases Zhai cites in her opening brief to support her claim of good cause for a
continuance, the reason for the delay was the attorney’s serious illness. (Lerma v. County
of Orange (2004) 120 Cal.App.4th 709, 711 [admission to hospital for removal of
cancerous bladder]; Hernandez v. Superior Court (2004) 115 Cal.App.4th 1242, 1244
[counsel’s physical illness its debilitating effects culminating in death during the final
stage of litigation].) It was not, however, illness that made counsel unavailable to Zhai,
but Zhai’s election to discharge her counsel a month before trial, without a readily
available successor.
       Because the record does not establish that Zhai met her burden of establishing
good cause for a continuance, we are unable to conclude that the trial court abused its
discretion in denying the request.


       6
         Although the trial court alluded to the COVID-19 pandemic having delayed the
proceedings, it is not otherwise apparent from the record Zhai has designated what other
factors, if any, contributed to the delay to September 2020.

                                              13
C.     Evidence Regarding Mental Health and Efforts to Find Employment
       A trial court issuing an order for spousal support is vested with broad discretion to
evaluate the factors identified in section 4320 “ ‘ “with the goal of accomplishing
substantial justice for the parties in the case before it.” ’ ” (In re Marriage of Ciprari
(2019) 32 Cal.App.5th 83, 108.) Although child support is subject to a mandatory
uniform guideline, “[t]he court may, in its discretion, consider the earning capacity of a
parent in lieu of the parent’s income . . . .” (Fam. Code, § 4058, subd. (b)(1); see also
Barth, supra, 210 Cal.App.4th at p. 375.) Zhai contends that the trial court abused this
discretion by (1) failing to receive or adequately consider evidence of her depression, and
(2) giving insufficient weight to her current actual earnings, as opposed to her minimum
earnings from 2011 to 2018. She does not meet her burden of establishing error on this
record.
       1.     Mental Health
       Among the factors a trial court shall consider in ordering spousal support is the
“age and health of the parties.” (Fam. Code, § 4320, subd. (h).) Here, the trial court
found that “both parties have good health at the present time with no significant health
issues that would impair earning capacity.” Zhai argues that she has chronic and
debilitating mental health issues that hamper her ability to support herself, and that the
trial court failed to consider her evidence on this point. Her claim on appeal relates
principally to what she contends was the trial court’s erroneous failure to admit a doctor’s
report she represents would corroborate her testimony about her mental condition.
       During her allotted time, Zhai repeatedly alluded to evidence in her possession,
typically without identifying what it consisted of. At the conclusion of her argument,
Zhai mentioned for the first time that she had a doctor’s report. The trial judge did not
respond other than to state that Zhai had adequate time to present her evidence.7 Zhai did

       7
        The reporter’s transcript states that Zhai had “adequate evidence” to present her
evidence. This appears to be either a misstatement or an error of transcription.
                                              14
not ask that the report be admitted into the record. On appeal, she states that she did not
understand procedural rules, and therefore had no way to request the admission into
evidence of the exhibits that she brought with her.
       “[I]t [is] ethically permissible for the family court to explain . . . the procedures for
the admission of a document into evidence. [Citation.]” (Knox, supra, 83 Cal.App.5th at
p. 41, fn. 14.) Zhai cites to no authority, however, for the proposition that the trial court
committed error by omitting to do so here. On this record, the trial court was free to
conclude that the report, though relevant, was hearsay and that Zhai would not be able to
properly lay a foundation for its admission. Even where litigants are self-represented, “it
is well settled that the ordinary rules of evidence apply in marital dissolution trials.”
(Elkins, supra, 41 Cal.4th at p. 1362.) Moreover, to the extent that Zhai nonetheless
believed that it should be admitted, she “needed to move to do so or seek a stipulation for
admission.” (In re Marriage of Shimkus (2016) 244 Cal.App.4th 1262, 1270 (Shimkus).)
Because Zhai never asked that the doctor’s report (or any other documents) be admitted,
Wu’s counsel never made an objection, and the trial court never ruled on admissibility.
And because Zhai never properly identified her documentary evidence, it is not part of
the appellate record. “Where exhibits are missing, we will not presume they would
undermine the judgment.” (Western Aggregates, Inc. v. County of Yuba (2002) 101
Cal.App.4th 278, 291.)
       The trial court, it is true, could have been more proactive in explaining to Zhai the
mechanics of marking and identifying an exhibit and offering it into evidence. It
certainly had the discretion to inquire about the document from Zhai’s doctor, to direct
Zhai as to the process of laying a foundation for it to be admitted into evidence, or to
examine the document (subject to Wu’s inspection) to ascertain its admissibility or ask
foundational questions. (See Knox, supra, 83 Cal.App.5th at p. 41, fn. 14.) Although
other reasonable trial judges might well have exercised their discretion differently, on
appeal we do not substitute our judgment for that of the trial court, and we do not find the
                                              15
court abused its discretion in abstaining from further embroilment in an effort the trial
court may legitimately have found to be fruitless.
       The trial court did hear Zhai’s oral testimony regarding her depression, her visits
to doctors and psychologists, and her medication. Under the doctrine of implied findings,
however, we infer the trial court made all factual findings necessary to support the
judgment. (See Fladeboe, supra, 150 Cal.App.4th at p. 58.) The trial court was not
required to credit Zhai’s testimony: based on Zhai’s earnings from late 2015 to 2018—
after she reportedly learned of the 2012 default judgment and Wu’s remarriage for the
first time, and largely after Wu left the marital residence—the court could legitimately
have concluded that it was not the emotional trauma of the parties’ dissolution but, at
most, the immediate demands of the present litigation that were temporarily impacting
Zhai’s actual earnings.
       To the extent Zhai on appeal suggests that public policy or the trial court’s
unwillingness to further assist her in the presentation of her evidence warrants reversal
without a showing of prejudice, the weight of authority is against her. “[A] judgment
may not be reversed for the erroneous exclusion of evidence unless ‘the substance,
purpose, and relevance of the excluded evidence was made known to the court by the
questions asked, an offer of proof, or by any other means.’ [Citations.] This rule is
necessary because, among other things, the reviewing court must know the substance of
the excluded evidence in order to assess prejudice.” (People v. Anderson (2001) 25
Cal.4th 543, 580; Evid. Code, § 354, subd. (a).) There can be no reversal “unless an error
was prejudicial and a different result was likely in the absence of the error. Prejudice is
not presumed.” (Shimkus, supra, 244 Cal.App.4th at p. 1269.)
       2.     Employment
       The trial court imputed an income of $40,000 to Zhai for purposes of calculating
guideline child support and evaluating the section 4320 criteria for long-term spousal
support. This was based on Wu’s evidence that Zhai had made a minimum of $40,000
                                             16
per year from 2011 through 2018, and that her reported income declined only when Zhai
filed her 2019 request for order. The court also found that Zhai had not complied with
her duty to make reasonable efforts to be self-supporting in a reasonable period of time.
In the trial court’s exercise of its broad discretion to set long-term spousal support,
“[w]here a factual basis exists for imputing income based on earning capacity, . . . there is
legal authority to do so.” (In re Marriage of Cheriton (2001) 92 Cal.App.4th 269, 301.)
In calculating child support, “[i]f a parent is unwilling to work despite the ability and the
opportunity, earning capacity may be imputed.” (In re Marriage of LaBass & Munsee
(1997) 56 Cal.App.4th 1331, 1338.)
       Zhai argues that the record shows that she was unable to earn her historical
minimum annual salary of $40,000 due to circumstances beyond her control. She relies
instead on her most recent actual monthly earnings of $1,000, “a figure that Wu did not
contradict.” But she fails to support her assumption that her actual income—rather than
the income she reasonably could be making—should be dispositive.
       The trial court found that Zhai “has marketable skills for which there is a job
market and she does not require further education, training, or retraining” and that
“[Zhai’s] tax records indicate that [Zhai] has marketable skills to work in an office setting
that is consistent with the amount of income that the Court has imputed to [Zhai] . . . .”
This finding was supported by substantial evidence. Wu’s Exhibit 5, admitted into
evidence at the trial, included Zhai’s income and expense declarations, which showed
that she has a bachelor’s degree and is a licensed life insurance agent. Zhai cites her
limited English fluency as a factor reducing her earning capacity, but at trial she did not
rebut Wu’s evidence that Zhai had worked in customer service, in sales, and as a teacher,
and had historical earnings of $40,000 for the seven years prior to her 2019 request for
support orders.
       On this record, the trial court had evidence before it regarding Zhai’s
qualifications, work history, and earnings on which it could reasonably rely in
                                              17
determining that Zhai had the ability and opportunity to work. Zhai gave the court no
reason to give more weight to the fact that she was not actually working than to the years
of her work history. We conclude the court did not abuse its discretion by imputing that
income to her.
D.     Admissibility of Evidence Regarding Fraudulent Statements
       Zhai contends that the trial court failed to admit evidence at trial pertaining to
what she characterizes as Wu’s extrinsic fraud. She points to her claim at trial that Wu
committed tax fraud, by claiming their child as a dependent and nominally attributing all
community rental income only to Zhai in his preparation of her 2018 tax return, which
increased her tax liability. She also states that she testified to Wu’s entitlement to
retirement funds with the Canada Pension Plan, which he denied.
       Zhai’s contentions—taken at face value—do not describe extrinsic fraud.
Extrinsic fraud is a ground for relief from an otherwise final judgment. (Caldwell v.
Taylor (1933) 218 Cal. 471, 477.) But “[f]raud is extrinsic where the defrauded party
was deprived of the opportunity to present their claim or defense to the court, that is,
where they were kept in ignorance or in some other manner, other than from their own
conduct, fraudulently prevented from fully participating in the proceeding.” (In re
Marriage of Stevenot (1984) 154 Cal.App.3d 1051, 1068; see also In re Marriage of
Jones (1987) 195 Cal.App.3d 1097, 1102 [“Extrinsic fraud has been found when parties,
in good faith, rely upon the fraudulent representations of their spouse resulting in their
not acting to protect their interests.”].) Zhai has not sought to set aside the 2012 default
judgment, which merely reserved to a future date the characterization, valuation, and
division of the parties’ property as well as the propriety of child and spousal support
payable by Wu to Zhai. Zhai does not contend that any of the fraudulent activity she
attributes to Wu prevented her from presenting her claims and defenses at the September
2020 trial.


                                             18
       To the extent Zhai’s allegation as to community rental income or the concealment
of a pension benefit describe either a breach of fiduciary duties under section 1100 et seq.
or merely a claim for her 50 percent interest in the 2018 rental income, Zhai never
attempted to quantify for the trial court the relief she sought or rebut any inference
suggested by Wu’s evidence that rental income had reverted to her by paying down her
share of community expenses or her separate expenses. Coupled as it was with her
related claim of Wu’s tax fraud for claiming a dependent exemption for their remaining
minor child, the trial court could properly construe Zhai’s complaint about the rental
income to be about assailing Wu’s credibility as a witness (or parent) and not a claim for
recovery of a half-interest in community income Zhai was on notice of at least as of her
2018 tax filing.
       As for an interest in a Canadian pension, Zhai did not testify that Wu had a
Canadian pension or seek to admit evidence of such an asset. Rather, she surmised that
he might have such an interest, by virtue of his having lived in Canada for 10 years.
Because she had no competent evidence of such an asset, she asked the trial court to
order Wu “to produce evidence” of his Canadian tax returns. This again the trial court
was entitled to interpret as a plea to continue the remainder of the trial.
       During trial Zhai repeatedly made assertions of fraud by Wu, but she provided no
reasoned or factual basis to support these assertions. At one point, the trial court
acknowledged her fraud arguments and gave her a chance to explain: “What you are
telling me is that you have brought allegations of fraud that you have not backed up. [¶]
I am giving you the opportunity to say that the division of assets is not fair to you, if you
have any reason to say that.” In response, Zhai provided no specific argument or
evidence, other than to assert that she had “all the evidence” but that her prior counsel
had not adequately assisted her in preparing to present “all the materials.” In this context,
we understand Zhai’s entreaty for an “opportunity to present to you all the materials” to
be a renewed request to continue to the trial, rather than a proffer of specific evidence.
                                              19
There is nothing in the trial court record, or in the record on appeal, that would allow us
to conclude that there was fraud or that the trial court abused its discretion by somehow
refusing to admit evidence of fraud that was never actually proffered. The only
document Zhai ever identified as the trial court attempted to focus her presentation was a
2016 grant deed in which Wu reportedly identified the parties as husband and wife in
connection with the property at issue. Nothing in Zhai’s proffer substantiates the
assertion of fraud: the parties in fact continued to hold real property as husband and wife
as of the September 2020 trial date, the very purpose of which was to unwind the
community estate.
       Even assuming that other, unidentified evidence in Zhai’s possession would have
substantiated her claim that Wu deceived her regarding his remarriage and the
2012 default judgment, the trial court was within its discretion to conclude that nothing in
Zhai’s claims as stated in her 2019 pleadings—prepared with the assistance of her current
counsel—identified any basis by which we could discern prejudice. She does not dispute
that Wu paid for improvements to the Santa Clara community residence that she occupied
without him, and that this payment was in 2016—after the date she acknowledges actual
notice of the 2012 default judgment, and after the parties’ physical separation. There is
no dispute that the grant deed post-dated Zhai’s knowledge of the 2012 default judgment
and the parties’ physical separation.
       To the extent Zhai claims extrinsic fraud and breach of fiduciary duty, nothing in
the record establishes that Wu or the trial court were on notice of these claims.
                                  III.   DISPOSITION
       The judgment is affirmed. Wu is entitled to his costs on appeal.




                                             20
                      LIE, J.




WE CONCUR:




GROVER, ACTING P.J.




DANNER, J.




Wu v. Zhai
H048885